DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 20200094396) in view of Hsieh (US 7757867).
Regarding claim 1, Steiner discloses, A magnetic socket holder (Fig. 3) comprising: a base (See annotated fig. below)  having a top portion (13) and a bottom portion (14), wherein the top portion includes a first insertion hole (See annotated fig. below)  and a second insertion hole (See annotated fig. below) , and wherein each of the first insertion hole and the second insertion hole extends from the top portion towards the bottom portion and does not penetrate through the bottom portion (Fig. 3), a first socket (Para 1) detachably attached in the first insertion hole (See annotated fig. below) and having a first connection hole with a first inner wall (Fig. 1 shows a socket having a hole ) aligned with the first side of the first magnet in a width direction ( the first inner wall of the socket once put in, would align with the first side of the first magnet as annotated below ) .

    PNG
    media_image1.png
    589
    577
    media_image1.png
    Greyscale

However, Steiner does not explicitly discloses a bottom board mounted to the bottom portion and having a top edge, a bottom edge, and a first recess formed on the top edge and not penetrating the bottom edge; a first magnet mounted in the first recess
Hsieh is in the field of endeavor and discloses a bottom board (4) mounted to the bottom portion (Fig. 1) and having a top edge (411) , a bottom edge (412), and a first recess (44) formed on the top edge and not penetrating the bottom edge; a first magnet (6) mounted in the first recess (44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner to incorporate a bottom board mounted to the bottom portion and having a top edge, a bottom edge, and a first recess formed on the top edge and not penetrating the bottom edge; move the magnets to be mounted in the recess as taught by Hsieh for the purpose of increasing longevity of the magnet by protecting it from outside element.
With regards to the limitation, “a first magnet mounted in the first recess and having a first side located between the first insertion hole and the bottom edge and a second side located between the second insertion hole and the bottom edge”, Steiner Aligns the magnet such that a first magnet having a first side and a second side wherein a first side is between first and second insertion hole. When the magnetic alignment as disclosed by Steiner be incorporated to a bottom board disclosed by Hsieh, it is reasonable to expect to have a first magnet having a first side located between the first insertion hole and the bottom edge and a second side located between the second insertion hole and the bottom edge.
Regarding claim 2, Steiner-Hsieh discloses, a second socket detachably attached in the second insertion hole and having a second connection hole with a second inner left wall ( since fig. 3 has four space for socket, there would be at least four sockets; Fig. 1 shows sockets being placed in such place, see annotated fig. below ) aligned with the second side (as annotated in claim 1; the second inner left wall and the second side of the first magnet would aligned) of the first magnet in the width direction.

    PNG
    media_image2.png
    456
    524
    media_image2.png
    Greyscale


Regarding claim 3, Steiner-Hsieh discloses, the top portion (13) further includes a third insertion hole (the right immediate insertion hole of the second insertion hole as annotated in claim 1)  extending from the top portion towards the bottom portion and does not penetrate through the bottom portion (Fig. 3), wherein the bottom board further has a second recess (The board of Hsieh would have recess that corresponds to the number of magnets; therefore, since Steiner has a second magnet next to the first magnet, the back board would have a second recess next to the first recess) formed on the top edge and not penetrating the bottom edge, with the magnetic socket holder further comprising: a second magnet mounted in the second recess ( as explained above, similar to the first magnet , the second magnet would be mounted to the second recess) and having a third side (See annotated fig. below) located between the second insertion hole (See annotated fig. below) and the bottom edge and a fourth side (See annotated fig. below) located between the third insertion hole and the bottom edge, and wherein the second connection hole further has a second inner right wall faced to the second inner left wall and aligned with the third side of the second magnet (the second inner right wall and the third side of the second magnet would  align in the width direction.) in the width direction.

    PNG
    media_image3.png
    530
    577
    media_image3.png
    Greyscale

Regarding claim 4, Steiner-Hsieh discloses, a third socket (See annotated fig. below) detachably attached in the third insertion hole having a third connection hole ( since fig. 3 has four space for socket, there would be at least four sockets; Fig. 1 shows sockets being placed in such place, see annotated fig. below ) with a third inner wall (interior of the connection hole) aligned with the fourth side of the second magnet in the width direction (the third inner wall would align with the fourth side of the second magnet as annotated in claim 3) .

    PNG
    media_image4.png
    456
    524
    media_image4.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner-Hsieh as applied to claim 4 in view of Su (US 10252411).

Regarding claim 5, Steiner-Hsieh discloses, the first magnet further has a first upper edge, wherein the second magnet further has a second upper edge, and wherein the first upper edge and the second upper edge are configured to flush with the top edge of the bottom board in a height direction (Hsieh teaches the magnets to be placed in a flushed manner when put in the recess). In the event the magnets of Hsieh are not flushed with the recess; Su is in the field of endeavor and discloses magnets that are placed in a backboard in flushed manner and therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiner-Hsieh to incorporate magnets in flush manner in order to balance the body on the board while maintaining aesthetic of the overall holder. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                        


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736